 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                ***
                                                             Case No.2:16-cv-02272-RFB-NJK
 7   JASON ARTHUR ALTHEIDE,
             Plaintiff,                                               AMENDED
 8   v.                                                         ORDER TO PRODUCE
 9                                                           JASON ARTHUR ALTHEIDE,
     THOMAS KLENCZAR; DAVID
     BORUCHOWITZ; MIKE GRAY; HARRY                           #1169889
10
     MEANS; SHARON WEHRLY,
11                          Defendants.
12
13         TO:     MONICA NAVARRO, NEVADA DEPARTMENT OF CORRECTIONS; and
           TO:     WILLIAM GITTERE, ELY STATE PRISON, ELY, NV
14
                   UNITED STATES MARSHAL FOR THE DISTRICT OF
15                 NEVADA AND ANY OTHER UNITED STATES MARSHAL

16
17           THE COURT HEREBY FINDS that JASON ARTHUR ALTHEIDE,
18   #1169889, is presently in custody of the Nevada Department of Corrections, located at Ely
19   State Prison, Ely, Nevada.
20           IT IS HEREBY ORDERED that the Warden of Ely State Prison, or his designee, shall
21   transport and produce JASON ARTHUR ALTHEIDE, #1169889, to the Lloyd D. George
22   United States Courthouse, 333 Las Vegas Boulevard, South, in LV Courtroom 7C, Las Vegas,
23   Nevada, on or about July 18, 2019, at the hour of 2:00 p.m., to attend the hearing in the instant
24
     matter, and arrange for his appearance on said date as may be ordered and directed by the Court
25
     entitled above, until the said JASON ARTHUR ALTHEIDE, #1169889, is released and
26
     discharged by the said Court; and that the said JASON ARTHUR ALTHEIDE, #1169889,
27
     ///
28
     ///
 1   shall thereafter be returned to the custody of the Warden, Ely State Prison, Ely, NV, under
 2   safe and secure conduct.
 3
 4          DATED this 20th day of June, 2019.
 5                                                _________________________________
                                                  RICHARD F. BOULWARE, II
 6
                                                  UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                Page 2 of 2
